Citation Nr: 1326973	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-18 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 4, 2013.

2.  Entitlement to a rating in excess of 70 percent for PTSD from June 4, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to January 1953 and from January 1953 to May 1955.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to a rating in excess of 30 percent for PTSD.  In June 2007, the Veteran again requested an increased rating for PTSD.  In a September 2007 rating decision, the Atlanta, Georgia RO continued the 30 percent rating assigned for PTSD.  The Veteran perfected a timely appeal of the RO decisions denying an increased rating.

The RO in Atlanta, Georgia currently has jurisdiction over the Veteran's claim.

In February 2011, the Board remanded this matter for further development.

In August 2011, the Board denied the claim for a rating in excess of 30 percent for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In June 2012, the Court set aside the Board's August 2011 decision and remanded the case for readjudication consistent with directives specified in a June 2012 Joint Motion for Remand filed by counsel for the Veteran and VA.

In April 2013, the Board remanded the claim again to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.

In a July 2013 rating decision, the AMC increased the assigned rating for PTSD to 70 percent, effective June 4, 2013.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issues of entitlement to increased ratings for PTSD remain in appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to June 4, 2013, PTSD was manifested objectively by mildly impaired judgment and insight; intermittent anxious or depressed mood; intermittent blunted, restricted, or mildly anxious affect; two episodes of mild concentration difficulty; two episodes of speech impairment manifested once by somewhat restricted prosidy and volume and once by slow, laborious speech; and singular episodes of mildly hyperkinetic behavior, moderately tangential and loose thought process, and mildly affected sensorium.

2.  Since June 4, 2013, PTSD has been manifested objectively by disorientation to the correct year, slightly blunted affect, and slight psychomotor retardation.


CONCLUSIONS OF LAW

1.  Prior to June 4, 2013, the criteria for a rating in excess of 30 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

2.  Since June 4, 2013, the criteria for a rating in excess of 70 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2012)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In this case, the Veteran was provided VCAA notice in August 2006 and June 2007 letters, advising him of what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters included information regarding how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in July 2013.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records; VA outpatient treatment records; VA examination reports and medical opinions; and lay statements from the Veteran, his representative, family members, and an acquaintance.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has considered VA treatment records associated with that file.  There is no indication of relevant, outstanding records that would support the Veteran's claim for higher ratings for PTSD.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

II. Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods, in addition to those already assigned.

By way of history, a September 1993 rating decision granted service connection for PTSD and assigned an initial 10 percent rating, effective December 9, 1991.  An October 1998 rating decision increased the rating for PTSD to 30 percent, effective May 22, 1998.  The present claim for an increased rating for PTSD was received in June 2006.

The Veteran is assigned a 30 percent rating for PTSD prior to June 4, 2013 and a 70 percent rating thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  He contends that his PTSD meets the criteria for higher ratings.







General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms OR serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  Id.
  
While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012).  

The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In connection with his June 2006 claim for an increased rating, the RO obtained treatment records from the Charleston VA Medical Center (VAMC) and Savannah VA Outpatient Clinic (VAOPC) dated from November 2003 through December 2006.  Those records were silent for complaints or treatment related to PTSD or other mental disorder.  During a December 2006 annual examination, screening tools for depression, suicide, and PTSD were negative.  The PTSD screen asks whether 

you ever had any experience that was so frightening, horrible, or upsetting that, in the past month, you (A) Have had any nightmares about it or thought about it when you did not want to? (B) Tried hard not to think about it; went out of your way to avoid situations that remind you of it? (C) Were constantly on guard, watchful, or easily startled? (D) Felt numb or detached from others, activities, or your surroundings?

The Veteran responded, "No," to each question.

The Veteran was afforded a VA PTSD examination in February 2007.  The examiner remarked that he needed to sit close to the Veteran and raise his voice considerably due to the Veteran's difficulty hearing and that the Veteran was not a good historian.  He explained that he was unable to find a baseline for the Veteran's PTSD symptoms from which to develop a level of symptom increment or decline or a trajectory of his PTSD and emphasized that he had extreme difficulty extracting symptoms from the Veteran.  

When asked about symptoms, the Veteran stated that he "can't get rid of [his] nerves," reporting that he "went to the doctor in the last four years, and he said that [the Veteran's] nerves had got bad."  He added that the "lady doctor years ago at [the VA] Savannah clinic told [him his]...nerves were getting worse."  He indicated that he had not seen doctors since then.  The Veteran also stated that he has difficulty sleeping at night and believed that it would be worse without nightly Trazodone, has nightmares, twists and turns according to his wife, and that he needs more medicine.  In an attempt to elicit more information from the Veteran, the examiner explained that he had no indication of increased or decreased medication, or any indication of mental or physical problems.  The Veteran replied, "Lord help me.  I don't know what I can do.  I just know my nerves are getting worse."  The examiner concluded that he could "only guess" that frequency of psychiatric symptoms was continuous, that severity was moderately severe, and that the duration of symptoms probably had lasted since military service, although "this could be a tenuous estimation."  

The Veteran indicated that he completed tenth grade and did not obtain a GED.  He denied any difficulties on the job relating to PTSD, stating that he retired in 1990 and only his back problems and arthritis had bothered him at work.  He stated that he did not "think that [he] had any PTSD problems since[he] was first diagnosed with it five or six years ago."  He described his marital and family relationships as "pretty good" and reported going to church, but not getting in the middle of things.  He denied any history of violence, assaultiveness, suicide attempts, delusions or hallucinations, obsessive or ritualistic behavior, or impaired impulse control.  He described his mood as "sad, mostly."

Mental status examination findings included the following: good eye contact; exemplary hygiene; well-oriented to person, place, and time; "good memory for an individual [] in his early 80s;" slow speech, impeded by hearing problems; prosody (rhythm and intonation) and volume somewhat restricted; no irrelevant or illogical content detected; and sensorium generally sound with cognition intact.

The examiner concluded that the Veteran's depression, nightmares, and sleeping problems had moderately, but not substantially altered, with an accretion of symptoms naturally occurring since his diagnosis six years ago.  He elaborated that the Veteran speaks as though he had more recently become uncomfortable in crowds, more recently had become less able to sleep, and more recently experienced an increase in sleep disturbance.  However, he was unable to definitively judge emotional issues at this time, but suspected that the aforementioned symptoms had worsened, moderately, in the last six years.  The examiner assigned a GAF score of 50.

A February 2007 VA mental health consultation request indicated that the Veteran was last seen in April 2003 and the February 2007 VA examiner had recommended a referral back to the mental health clinic.  No specific concerns were identified.

In March 2007, the Veteran presented to the VA mental health clinic for consultation with a psychiatrist.  He complained of his "nerves and nightmares," which occurred three or four times per week.  He also endorsed some problems with intrusive recollections, flashbacks two to three times per year, intermittent avoidance with decreased socialization, some concentration impairment, sporadic sleep with insomnia two to three times per week when nightmares occur, anxiety upon waking during these nights, and low energy and motivation.  He denied any significant hypervigilance or increased startle response; irritability or frustration difficulties; depression; suicidal or homicidal ideation or history of suicide attempt; anhedonia; any anxiety symptom history other than PTSD including panic, social, [obsessive compulsive disorder], or [generalized anxiety disorder]; any history of psychosis, including audiovisual hallucinations, thought-I/B/C, delusions, or paranoia; history of mania; or alcohol or drug use or abuse.  He indicated that he retired from maintenance work and lived with his wife.  He admitted that he was noncompliant with his Trazodone, taking it only when he could not sleep or was nervous.  He reported improved sleep and increased energy without side effects when he does take it.

On mental status examination, the Veteran was alert and oriented in four spheres; calm and cooperative with good eye contact; speech was within normal limits, mood was euthymic with congruent affect; thought content was void of suicidal or homicidal ideation; thought process was linear and goal-directed; judgment and insight were fair; concentration was within normal limits with some minor difficulties throughout the interview; and immediate, delayed, recent, and remote memory was within normal limits with some difficulty noted with prompt response, but adequate recall demonstrated.

The Axis I assessment was PTSD, dementia not otherwise specified (NOS) - rule out vascular dementia.  The psychiatrist summarized that the Veteran had no mood symptoms or depression, and memory deficits, which were likely vascular in nature because the Veteran had a history of cerebrovascular accident (stroke) per head CT in 1999, appeared stable without progression.  A GAF score of 55 was assigned.  The plan included increasing Trazodone to target insomnia and PTSD symptoms.

During a follow-up visit in May 2007, he reported continued difficulty with nightmares almost nightly, intermittent hypervigilance, some problems with intrusive recollections with war material, avoidance, some intermittent irritability, some concentration impairment, an episode of depression one week ago that lasted several days without current depression, intermittent poor sleep, anxiety, and fluctuating appetite with low motivation.  Mental status examination findings were identical to those reported in March 2007.  The Axis I diagnosis was PTSD, dementia NOS, and depression NOS.  The plan included starting Citalopram for mood and anxiety and continuing Trazodone.  The psychiatrist assigned a GAF score of 55 to 60.

A July 2007 VA mental health note reflects that the Veteran reported similar symptoms as in the past, including depression throughout the past week; however, he denied hypervigilance.  He also endorsed increased startle response.  On mental status examination, affect was blunted and there was mild concentration difficulty; otherwise findings were identical to previous findings.  A GAF score of 55 was assigned.  In August 2007, he reported intermittent anxiety among previously reported symptoms.  On mental status examination, behavior was mildly hyperkinetic, mood was anxious, and judgment and insight were mild to moderately impaired.  The assigned GAF score was 50 and Citalopram was increased for mood and anxiety.

The Veteran was afforded another VA PTSD examination in October 2007 by the same examiner who conducted the February 2007 examination.  The examiner commented that the Veteran's responses were not as crisp and as coherent as recalled from the past interview.  The examiner also remarked that in "the matter of eight months, one suspects that little has changed, including the question of the necessity for the present evaluation."  However, the he noted that Citalopram had been recently prescribed, indicating an increase of symptoms related to PTSD and providing "fortuitous support for ultimate resolution of this case (whether an exacerbation of [PTSD] symptoms has been experience by the Veteran)."

The Veteran stated that his PTSD was getting worse and that he had a "nerve problem" that "just [felt] bad."  He also endorsed feeling depressed.  He again indicated that he retired in 1990 and that his marriage was "good."  He reported going to church and working around the house and watching TV.  He denied a history of violence or assaultiveness, suicide thoughts or attempts, obsessive or ritualistic behavior, or panic attacks.

On mental status examination "thought processes seemed moderately more tangential and loose," although the examiner did not find any incoherence or disorganization; hygiene was fair; the Veteran was oriented to circumstance, place, person, and time; memory was somewhat spotty but possibly age- and physical condition-appropriate; rate and flow of speech was slow, laborious; and sensorium appeared mildly affected.  The examination report reflects the examiner's review of the claims file.  The examiner indicated that, again, he was unable to find a baseline of PTSD symptoms from which to develop a level of symptom increment or decline.  He suggested a current GAF score of 45, "giving this Veteran the benefit of the doubt."      

During visits with his VA psychiatrist between December 2007 and January 2009, the Veteran reported general improvement in symptoms except for ongoing nightmares and some low energy and appetite at times.  He consistently denied suicidal or homicidal ideation; audiovisual hallucinations, delusions, paranoia, or psychosis; depression; intrusive recollections, increased startle, or hypervigilance; flashbacks or irritability; or distress or discord at home or in social situations.  He reported improved sleep when compliant with Trazodone and stable memory.  In December 2007, he also reported some daytime sedation, and his Citalopram was decreased as a result.  "Negative" mental status examination findings, or findings suggestive of impairment, during this period were limited to mildly impaired judgment and insight.  GAF scores during this time period ranged from 60 to 65.  A depression screen during a December 2008 primary care visit was also negative.  

In his May 2009 substantive appeal, the Veteran stated that according to his wife, he has poor short-term memory, especially when trying to follow instructions, and that he is highly forgetful and makes lots of odd mistakes.  In accompanying lay statements, his wife related that the Veteran's health was declining, he could not take care of yard work, he was "very short most [of the] time," and he did not sleep well due to getting up at night and dreams.  An acquaintance and his son also commented on the Veteran's declining health, but did not specifically address observed behaviors or the Veteran's mental health.

VA treatment records dated from May 2009 to May 2011 included five records of visits to his regular psychiatrist, and GAF scores ranged from 53 to 57.  During these five visits, he consistently reported nightmares and periods of irritability.  He also reported the following symptoms intermittently: depression; feeling anxious, having poor energy, and intrusive recollections in July 2009; feeling nervous in July 2009 and July 2010, and having increased startle response and hypervigilance in July 2010.  On mental status examination, his mood was generally mildly depressed or tired with some blunted affect and insight was fair to mildly impaired.  In February 2011, his mood was anxious with mildly anxious affect and fair to mildly impaired judgment and insight.

The Veteran appeared for another VA PTSD examination in May 2011.  The Veteran identified his PTSD symptoms as "being nervous" and his current psychosocial functioning as "doing pretty good, doing good; about the same as always."  He reported "doing all right" with his wife and children; getting along fine with others; having friends at church, which he attends weekly and where he serves as an usher; taking care of the yard and walking for exercise; and going to stores and restaurants once per week.  He endorsed chronic sleep impairment.  He denied significant or prolonged symptoms of depression or bad days, stating that "some days [he] feel[s] up and down."  He also denied hallucinations, obsessive or ritualistic behavior, panic attacks, suicidal or homicidal thoughts, episodes of violence, or problems with daily activities.

On mental status examination, he appeared clean and fully oriented with a cooperative attitude; psychomotor activity, speech, and thought content were unremarkable; affect was normal; attention was intact; thought process was unremarkable with some tangentiality; there were no delusions; he understood the outcome of his behavior; intelligence was below average; he had insight into his problem; there were no hallucinations; there was no inappropriate behavior; impulse control was good; and remote, recent, and immediate memory were mildly impaired.

The Veteran described traumatic military experiences and endorsed re-experiencing symptoms of weekly intrusive memories and nightly trauma-related nightmares.  However, he denied significant symptoms of avoidance and symptoms of arousal.  He could not identify any activities that he could not do because of his "nerves."  The examining psychologist explained that the Veteran did not endorse symptoms consistent with PTSD during the interview, suggesting that his PTSD symptoms were currently in remission.  The examiner noted that the symptoms of anxiety disorders, including PTSD, tend to decrease in older age, typically leading to remission.  The diagnosis was PTSD, in remission, and a GAF score of 55 was assigned, which was "associated with limitations due to physical health complaints...rather than mental health symptoms."  The examiner opined that there were PTSD signs and symptoms that were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The examiner summarized that the Veteran missed church services due to his "nerves" and stomach problems only very rarely, as he greatly enjoyed his involvement in the church.  Upon repeated inquiry, no other PTSD-specific impairments were identified.  Rather, reported impairments were associated with age and physical health problems.  The examiner also commented that the Veteran was very cooperative and friendly throughout the interview and described living a very full life involving church and family life, despite his age and physical health problems.  The examiner concluded that the overall presentation was not consistent with many of the symptoms of PTSD, especially not impairing, clinically diagnosable PTSD.  He indicated that this hypothesis was supported by the Veteran's denial of most of the symptoms of PTSD.

In the June 2012 Joint Motion for Remand, the parties agreed that the Board failed to discuss whether any staged rating was warranted pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  In particular, the parties noted that between the February 2007 and October 2007 VA examinations, the Veteran "may have experienced an increase in [PTSD] disability."  The Joint Motion cited a May 2007 VA treatment record where the Veteran now reported hypervigilance and depression with decreased energy and a July 2007 treatment record in which he denied hypervigilance, but reported increased startle response and depression.  The parties then acknowledged that "[u]ltimately, at the [May] 2011 VA examination, the examiner stated that the [Veteran] 'did not endorse symptoms consistent with PTSD during today's interview, suggesting that [the Veteran's] symptoms of PTSD currently must be in remission.'"

Following the Board's April 2013 remand, new VA treatment records dated from March 2011 to May 2013 were associated with the Veteran's Virtual VA claims file.  During that time, the Veteran was seen by his regular psychiatrist three times and once by a different psychiatrist.  Reported GAF scores ranged from 53 to 60.  Reported symptoms included nightmares, intermittent mild depression, irritability, and nervousness in July 2011, increased startle response in January and May 2012, intrusive recollections and some hypervigilance in May 2012, and improved mood in October 2012.  On mental status examination, the Veteran had anxious, depressed, or "alright" mood; affect was mildly anxious, restricted, or euthymic; and judgment and insight were fair to mildly impaired with some improvement in judgment in October 2012.  

During an evaluation and management visit in April 2011, a depression screen was negative.  During an April 2011 social work visit, he was fully oriented, well groomed, and appeared to be very physically active, and reported being very active in his church.  In November 2011, he told his primary care physician that he was doing fairly well and that his nightmares and dreams were his primary problem with PTSD.  During another primary care visit in May 2012, the score on a depression screen was 0/9 questions, "suggestive of no depression."

The Veteran was afforded a final VA examination in June 2013.  He endorsed nightmares and flashbacks, anhedonia and depressed mood, anxiety, chronic sleep impairment characterized by restless sleep with thrashing and accidentally kicking his wife at times, impaired short- and long-term memory, memory loss for names of his grandchildren, difficulty in understanding complex commands, impaired abstract thinking, avoiding war movies and news accounts of war, and difficulty in adapting to stressful circumstances.  He denied suicidal or homicidal ideation.  He stated that his wife took care of all of their finances, and if something were to happen to his wife, his step-daughter would help him. 

On mental status examination he was alert and oriented to person, place, purpose, and date with the exception of reporting the year as "2007;" was likeable and cooperative; had slightly blunted affect; appeared to have slight psychomotor retardation; thoughts showed no evidence of psychosis; speech showed a normal rate, tone, and volume; and attention, concentration, insight, and judgment were fair.  His memory was impaired, although he was able to provide details that suggested long-term memory was less affected than his short-term memory.  

Following a review of the claims file and clinical evaluation, the diagnosis was PTSD, depressive disorder NOS, and dementia.  The GAF score was 55.  The examiner opined that the Veteran's depression was related to his PTSD and that the memory problems were attributable to his dementia rather than his PTSD or related depression.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  He added that the majority of the Veteran's impairment was attributed to his PTSD.

A. For the Time Period Prior to June 4, 2013

Based on the evidence of record, the Board finds that for the time period prior to June 4, 2013, the Veteran's PTSD was manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Subjective evidence of PTSD symptoms during the time period prior to June 4, 2013 included nightmares; anxiety or "bad nerves;" intermittent irritability; intermittent episodes of mild depression; and occasional intrusive recollections, avoidance, decreased concentration, hypervigilance, startle response, low energy and appetite, and flashbacks.

Objective evidence of PTSD symptoms included mildly impaired judgment and insight; intermittent anxious or depressed mood; intermittent blunted, restricted, or mildly anxious affect; two episodes of mild concentration difficulty; two episodes of speech impairment manifested once by somewhat restricted prosidy and volume and once by slow, laborious speech; and singular episodes of mildly hyperkinetic behavior, moderately tangential and loose thought process, and mildly affected sensorium.  The Board notes that VA treatment records reflect some memory problems associated with the Veteran's dementia, which has not been related to his service-connected PTSD.

In addition, for the time period prior to June 4, 2013, there was no probative evidence of PTSD symptoms contemplated for a 50 percent rating such as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in memory attributed to PTSD; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  

In summary, the Board finds that at no time prior to June 4, 2013, including during the time period between the February 2007 and October 2007 VA examinations, has the evidence of record supported a rating in excess of 30 percent for PTSD.  See Hart, supra.  While the Veteran had reported varying symptoms of PTSD, including some episodes of intermittent intrusive recollections, hypervigilance, and startle response, for example, the frequency, severity, and length of remissions of those symptoms have been such that a sustained worsening of subjective symptoms is unsupported by the record, including between the 2007 VA examinations.  Similarly, although the Veteran retired in 1990 and reported no problems with PTSD interfering with occupational functioning when he was working, the evidence reflects that he has been able to carry out other regular responsibilities such as serving as an usher at his church, which he has attended weekly, and doing yard work, when not impaired by physical problems.  Moreover, the evidence of record reflects that he has established and maintained effective social relationships with his wife, family and church friends.  

The Board also finds that the GAF scores ranging in the 50s, which are indicative of moderate symptoms, are consistent with the findings of mildly impaired judgment and insight; intermittent anxious or depressed mood; intermittent blunted, restricted, or mildly anxious affect; and other episodic findings and also consistent with the Veteran's subjective reports of nightmares and "bad nerves" and his more intermittent and episodic subjective complaints.  The Board acknowledges the GAF score of 45, indicative of serious symptoms, assigned by the VA examiner in October 2007, but finds that this outlying score does not appear to be representative of the Veteran's overall PTSD symptomatology and manifestations.  Notably, for approximately one year after the October 2007 VA examination (between December 2007 and January 2009), the Veteran's treating VA psychiatrist, whom he had seen consistently since March 2007, assigned GAF scores between 60 and 65, and between May 2009 and May 2011 and after the May 2011 VA examination, the same psychiatrist assigned GAF scores ranging in the 50s.  Moreover, the May 2011 VA examiner's conclusion that the Veteran's PTSD was in remission appears to be consistent with subsequent VA treatment records, which documented generally improved PTSD symptomatology.  Therefore, the Board finds that the assigned GAF scores reflecting moderate symptoms are consistent with no greater impairment than that contemplated by the assigned 30 percent rating and that a rating in excess of 30 percent is not warranted at any time prior to June 4, 2013, and the claim must be denied.  

B. For the Time Period From June 4, 2013

Based on the evidence of record, the Board finds that for the time period from June 4, 2013, the Veteran's service-connected PTSD is manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Subjective evidence of PTSD symptoms on VA examination in June 2013 includes nightmares and flashbacks, anhedonia and depressed mood, anxiety, chronic sleep impairment characterized by restless sleep with thrashing and accidentally kicking his wife at times, impaired short- and long-term memory, memory loss for names of his grandchildren, difficulty in understanding complex commands, impaired abstract thinking, avoiding war movies and news accounts of war, and difficulty in adapting to stressful circumstances.

Objective evidence of PTSD symptoms includes disorientation to the correct year, slightly blunted affect, and slight psychomotor retardation.  The examiner noted that the Veteran's memory problems were associated with his dementia, which he determined was unrelated to the Veteran's PTSD.  

The Board finds a 100 percent rating, the next rating higher than the assigned 70 percent rating, is not warranted because the evidence of record does not reflect gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to place; or memory loss for names of own occupation or name.  While the Veteran did not identify the correct year and indicated that he could not remember the names of his grandchildren, reflecting disorientation to time and memory loss for names of close relatives, respectively, the Board finds that the objective findings and the Veteran's subjective reports of PTSD symptoms on VA examination in June 2013 do not even remotely approximate the criteria for a 100 percent rating.

In addition, based on the June 4, 2013 VA examination report, there was no probative evidence of PTSD symptoms such as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in memory attributed to PTSD; impaired judgment; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective work relationships.  In other words, the Board finds that both the June 2013 VA examiner's conclusion that the Veteran has occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood, and the 70 percent rating for PTSD assigned by the AMC are unsupported by the June 2013 VA examination findings.  See 38 U.S.C.A. § 4.130, General Rating Formula for Mental Disorders (describing criteria for 50 and 70 percent ratings).

The Board further finds that the objective findings on VA examination in June 2013 more nearly approximate the criteria for a 30 percent rating, such as chronic sleep impairment with nightmares and intermittent depressed mood and anxiety.  While the Veteran reported memory loss for names of close relatives (his grandchildren), which is an example of a psychiatric symptom for a 100 percent rating, his memory loss has been attributed to his dementia, including by the June 2013 VA examiner.  He also endorsed impaired abstract thinking and difficulty understanding complex commands, which are criteria listed for a 50 percent rating, and indicated that he completed seventh grade - although he had previously reported completing tenth grade.  However, reported mental status examination findings on VA examination do not substantiate the Veteran's subjective reports of these symptoms, and the VA examiner remarked that due to the Veteran's "decreased auditory acuity, blindness, and dementia, it was quite difficult to conduct a thorough interview."  The examiner did not indicate, however, that the Veteran objectively had impaired abstract thinking of difficulty understanding complex commands.  Accordingly, the Veteran's memory loss and reported impaired abstract thinking and difficulty understanding complex commands do not constitute probative evidence of PTSD more nearly approximating the criteria for a 50 percent rating. 

Also, while a 70 percent rating contemplates an inability to establish and maintain effective relationships, the June 2013 VA examination report reflects that the Veteran has continued to maintain effective relationships with his wife, eldest son, and step-daughter, who reportedly visits monthly, calls twice a week to check on the Veteran and his wife, and would manage his finances if something were to happen to his wife.  The Veteran also reported that he and his wife "work together to take care of things."  Finally, the Board notes that the assigned GAF score of 55, indicative of moderate symptoms, on VA examination in June 2013 appears to be generally consistent with the Veteran's GAF scores since 2007 and consistent with reported mental status examination findings in June 2013, but inconsistent with the examiner's conclusion that the Veteran had occupational and social impairment with deficiencies in most areas.  

In summary, the Board finds that information obtained from the June 4, 2013 VA examination does not support a rating in excess of 30 percent for the foregoing reasons, and the claim for a rating in excess of 70 percent for PTSD since June 4, 2013 must be denied.  Although the Board finds that a rating higher than 30 percent for PTSD is not warranted based on the medical evidence, the Board will not disturb the assigned 70 percent rating.

C. Both Periods

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's PTSD disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher ratings than those assigned for PTSD during each applicable time period, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A rating in excess of 30 percent for PTSD prior to June 4, 2013 is denied.

A rating in excess of 70 percent for PTSD from June 4, 2013 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


